 ISTEVENS VAN LINES-OSCODA,INC.381,Stevens Van Lines-Oscoda,Inc.; Expressways, Inc.;Vanways,Inc.andLocal 486, International Broth-erhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Ind.,Petitioner.Case7-RD-11757November 16, 1973DECISION AND DIRECTION TO OPENAND COUNT CHALLENGED BALLOTSBy CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLO1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees, of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of the,Employer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees of the Employer constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:Pursuant to a Stipulation for Certification UponConsentElection executed by the parties andapproved by the Regional Director for Region 7, anelection by secret ballot was conducted among theemployees in the stipulated appropriate unit. Thecorrected tally of ballots furnished the parties onJune 18, 1973, showed that of approximately 18eligible voters, 14 cast ballots, of which 5 were for,and 2 were against, the Petitioner and there were 7challenged ballots.Inasmuch as the challenged ballots were sufficientin number to affect the results of the election, and asa preliminary investigation established the existenceof substantial and material factual issues, includingcredibility resolutions, theRegionalDirector forRegion 7 of the National Labor Relations Boardissuedanoticeof hearing on June 12, 1973.Thereafter, on July 20, 1973, a hearing was heldbefore Hearing Officer B. Allan Benson for the solepurpose of resolving the issues raised by thechallenges. On August 7, 1973, the Hearing Officerissued his Report and Recommendations on Chal-lenges in which he recommended that the challengedballots of Richard Leroy, Geraldine Casey, DianeJohnson, Leona Hess, and Edward Turner, Jr., beopened; that the challenges to the ballots of DexterWalker and Jerome Adamchick be sustained; andthata revised tally of ballots be issued. TheEmployer, thereafter, filed timely exceptions to theHearing Officer's report and his recommendationstherein and the Petitioner filed an answer to theEmployer's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Boardhasdelegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard finds:1The Employerhas not excepted to the Hearing Officer's recommenda-tions concerning the disposition of the challengedballots ofRichard Leroy,Dexter Walker, and Edward Turner, Jr. We therefore adopt,proforma,hisrecommendations as to these three individuals.2H P Wasson and Company,105NLRB 373, relied upon by theAll drivers, warehousemen, packers, and helpersemployed by Stevens Van Lines-Oscoda, Inc.;Expressways, Inc.; Vanways, Inc., at the Oscoda,Michigan, location; but excluding all sales per-sonnel,office clerical employees, professionalemployees, guards, and supervisors as defined inthe Act.The Board has considered the Hearing Officer'sreport in light of the exceptions and briefs, and theentire record herein, and has decided to adopt theHearing Officer's findings and recommendations ascontained in his report,' with the exception of hisrecommendationto sustainthe challenge to theballot of Jerome Adamchick.Petitioner challenged Adamchick's ballot on theground that Adamchick, whose job classification iswarehouseman,was a supervisor and thereforeineligible to vote. The Hearing Officer found thatAdamchickwas not asupervisor and no exceptionswere taken to this finding. However, he also foundthat,although Adamchick's job classification wasincluded in the appropriate unit under the terms oftheparties'stipulation, the differences betweenAdamchick's terms and conditions of employment asawarehouseman and those of the other unitemployees indicated that his interests and goals werenot sufficiently alignedwith those of the otheremployees to warrant including him among theeligible voters.We disagreesince it iswell-estab-lished policy to find that all employees properlyincluded in the appropriate unit are eligible to voteexcept in the situation where the employee inquestion joined the unit after the payroll eligibilitydate had passed.2 As the record contains no evidenceinderogationof the parties' stipulation, and asAdamchick is a warehouseman within the unitdescription, we do not adopt the Hearing Officer'sHearingOfficerand the parties,has long since been abandoned and nolonger represents Board policy.See, e.g.,SearsRoebuck & Company,112NLRB559, fn.28 at 569, andPostHouses,Inc.,161NLRB1159, fn. I at1160, 1172.207 NLRB No. 45 384DECISIONSOF NATIONALLABOR RELATIONS BOARDrecommendation to sustain the challenge to theballot of Jerome Adamchick.Accordingly, we hreby sustain the challenge to theballot of Dexter Walker and overrule the challengesto the ballots of Jerome Adamchick, -Richard Leroy,Geraldine Casey, Diane Johnson, Leona Hess, andEdward Turner, Jr.DIRECTIONIt ishereby,directed that, as part of the investiga-tion to ascertain a representative for the purposes ofcollective-, bargaining among certain employees ofStevensVan Lines-Oscoda, Inc.; Expressways,Inc.;Vanways, Inc., in the unit set forth in section 12of the Stipulation' for Certification Upon ConsentElection, the Regional Director for Region 7 shall,pursuant' to the Board's Rules and Regulations,within 10 days from the date of this Decision andDirection, open and count the ballots of GeraldineCasey, Diane Johnson, LeonaHess,Edward Turner,Jr.,Richard Leroy, and Jerome Adamchick and,thereafter, prepare and cause to be served on theparties a revised tally of ballots, including therein thecount of said ballots, upon the basis of which he shallissue the appropriate certification.